Citation Nr: 0033086	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-poliomyelitis 
syndrome with secondary low back pain and bilateral ankle 
instability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he had 
poliomyelitis in 1947 that resulted in damage to nerve roots 
to his spinal cord.  He contends that the physical exertion 
he performed while on active duty resulted in further damage 
to the nerve roots.  Accordingly, a favorable determination 
is requested.

On August 24, 1999, the RO certified the veteran's appeal to 
the Board.  On November 8, 1999, the veteran submitted 
additional evidence consisting of lay statements from the 
veteran, his wife and a high school friend, as well as an 
opinion by a private neuroradiologist.  This evidence is 
material to the veteran's claim of entitlement to service 
connection for post-poliomyelitis syndrome with secondary low 
back pain and bilateral ankle instability.  It does not 
appear that the RO has considered this evidence.

A waiver of the right to readjudication by the RO pursuant to 
38 C.F.R. § 20.1304(c) (2000) was not submitted with the 
additional evidence received on November 8, 1999.  In fact, 
the veteran's representative specifically noted that such a 
waiver was not provided.  As a result, the veteran's claim, 
along with the newly submitted evidence, must be remanded to 
the RO for initial consideration.

Therefore, in order to afford the appellant every due process 
consideration, this case is hereby REMANDED for the following 
action:

1.  In light of the medical and lay 
evidence received in November 1999, the 
RO should undertake all indicated 
development.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, on the basis of all additional 
evidence, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for post-poliomyelitis 
syndrome with secondary low back pain and 
bilateral ankle instability.

4.  If the benefit sought on appeal remain 
denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



